DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a shape sensing method for a multi-core optical fiber comprising multiple cores, each core of the multiple cores including a continuous fiber grating along a length of the optical fiber ‘for each core of the multiple cores, processing the reflected light to track an associated total phase shift continuously along the length of the optical fiber, the total phase shift at each position along the optical fiber resulting from cumulative distortions up to that position in a period of the fiber grating of the associated core, the phase shift being relative to a phase in an undistorted reference state of the fiber grating,’ in combination with the rest of the limitations of claim 1.  Claims 2-6 are allowed at least by virtue of their dependency from claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a shape-sensing system for a multi-core optical fiber comprising multiple cores, each core of the multiple cores including a continuous fiber grating along a length of the optical fiber ‘a system controller and data processor to process the measured reflected light signals to: for each core of the multiple cores, track an associated total phase shift continuously along the length of the optical fiber, the total phase shift at each position along the optical fiber resulting from cumulative distortions up to that position in a period of the fiber grating of the associated core, the total phase shift being relative to a phase in an undistorted reference state of the fiber grating; and determine a shape of the optical fiber based on the continuously tracked total phase shifts associated with the multiple cores,’ in combination with the rest of the limitations of claim 7.  Claims 8-17 are allowed at least by virtue of their dependency from claim 7.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a non-transitory computer-readable storage medium storing program instructions for processing light reflected by fiber gratings in multiple cores of a multi-core optical fiber ‘tracking, for each core of the multiple cores, an associated total phase shift continuously along a length of the optical fiber, the total phase shift at each position along the optical fiber resulting from cumulative distortions up to that position in a period of the fiber grating of the associated core, the total phase shift being relative to a phase in an undistorted reference state of the fiber grating, in combination with the rest of the limitations of claim 18.  Claims 19-20 are allowed at least by virtue of their dependency from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886